DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1-3 and 5-11 is/are objected to because of the following informalities:
At line 3 of claim 1, “the airbag module side” should be replaced with “a side of the airbag module”.
At line(s) 3-4 of claim 1, “the cored bar member side” should be replaced with “a side of the cored bar member”.
At line 5 of claim 1, “the upper end” should be replaced with “an upper end”.
At line 7 of claim 1, “the direction” should be replaced with “a direction”.
At line 8 of claim 1, “the shaft” should be replaced with “a shaft”.
At line 8 of claim 1, “end part of” should be replaced with “end of”.
At line(s) 8-9 of claim 1, “this support surface towards the” should be replaced with “the support surface towards a”.
At line 2 of claim 2, “the axial” should be replaced with “an axial”.
At line 2 of claim 3, “tip” should be replaced with “end”.
At line 3 of claim 3, “the radius r0 of the circle connecting the” should be replaced with “a radius r0 of a circle connecting an”.
At line 4 of claim 3, “this range” should be replaced with “the predetermined range”.
At line 5 of claim 3, “the curvature” should be replaced with “a curvature”.

At line 2 of claim 5, “the second” should be replaced with “a second”.
At line 1 of claim 6, “the outer” should be replaced with “an outer”.
At line 2 of claim 7, “the center” should be replaced with “a center”.
At line 2 of claim 8, “the axial direction is formed in the” should be replaced with “an axial direction is formed in a”.
At line 2 of claim 9, “in the” should be replaced with “in a”.
At line 1 of claim 10, “The airbag” should be replaced with “An airbag”.
At line 1 of claim 11, “The damper” should be replaced with “A damper”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1-11, the terminology “the upper end” (line 5 of claim 1), “the upper end part” (line 8 of claim 1), “upper tip” (line 2 of claim 3) and at least “the part” (line 5 of claim 3) all appear to be references to the same structure an upper end of the coil spring.  If this is the case then the terms should all be consolidated into one 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US Publication 2010/066062).
In regards to claims 1-2 and 7-11, Suzuki et al. discloses the claimed limitations including a steering wheel, comprising:
a cored bar member; and
an airbag module which houses an airbag cushion and an inflator and is coupled to the cored bar member via a coupling pin (31);
the steering wheel employing a configuration in which the coupling pin extends from the airbag module side to the cored bar member side;
wherein:
a coil spring (35) is arranged outside the coupling pin; and
a support member (32) supporting the upper end of the coil spring at a peripheral part of the coupling pin (Reference is made to Paragraphs 0036-0038), the support member comprises a hook (32c,32d) which includes:
a support surface (32d) protruding in the direction vertical to the shaft of the coupling pin in order to support the upper end part of the coil spring; and
a side (portions of 32d and 32c not engaged with 35, Reference is made to at least Figure 5 for cross-sectional shape of 32c,32d) extending from this support surface towards the lower side of the coupling pin, and the coil spring is configured so as not to interfere with the side of the hook (Examiner notes that there are portions of the hook surface not engaged with the coil spring as such the limitation “configured so as not to interfere” which only requires the ability to perform the functionally recited limitation is met);
wherein the hook is provided at minimally four positions at equal intervals in a plane perpendicular to the axial direction of the coupling pin;
wherein the side of the hook tilts towards the center side of the support member as it moves to the lower side of the coupling pin (Reference is made to Figures 5-8; the outer profile of 32c,32d tapers toward the center as it moves to the lower side);
wherein a slit extending in the axial direction is formed in the vicinity of the hook in the support member (Reference is made to at least Figure 6; Examiner notes that the gaps between the hooks may be considered slits alternatively there are a variety of other “slits” on the moveable member 32);
wherein the slit is formed at both ends of the hook in the circumferential direction of the support member;
an airbag module employed in the steering wheel according hereto;
a damper unit employed in the steering wheel according hereto.
Allowable Subject Matter
Claim(s) 3-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616